Electronic communications networks, personal data and the protection of privacy - Electronic communications networks and services - Body of European Regulators for Electronic Communications (BEREC) and the Office - Frequency bands for mobile communications (debate)
The next item is the joint debate on:
the recommendation for second reading by the Committee on the Internal Market and Consumer Protection on the Council common position for adopting a directive of the European Parliament and of the Council amending Directive 2002/22/EC on universal service and users' rights relating to electronic communications networks, Directive 2002/58/EC concerning the processing of personal data and the protection of privacy in the electronic communications sector and Regulation (EC) No 2006/2004 on cooperation between national authorities responsible for the enforcement of consumer protection laws (16497/1/2008 - C6-0068/2009 - (Rapporteur: Mr Harbour),
the recommendation for second reading by the Committee on Industry, Research and Energy on the Council common position for adopting a directive of the European Parliament and of the Council amending Directives 2002/21/EC on a common regulatory framework for electronic communications networks and services, 2002/19/EC on access to, and interconnection of, electronic communications networks and associated facilities, and 2002/20/EC on the authorisation of electronic communications networks and services (16496/1/2008 - C6-0066/2009 - (Rapporteur: Mrs Trautmann),
the recommendation for second reading by the Committee on Industry, Research and Energy on the Council common position for adopting a Regulation of the European Parliament and of the Council establishing the European Electronic Communications Market Authority (16498/1/2008 - C6-0067/2009 - (Rapporteur: Mrs del Castillo Vera), and
the report by Mrs Pleguezuelos Aguilar, on behalf of the Committee on Industry, Research and Energy, on the proposal for a directive of the European Parliament and of the Council amending Council Directive 87/372/EEC on the frequency bands to be reserved for the coordinated introduction of public pan-European cellular digital land-based mobile communications in the Community - C6-0452/2008 -.
rapporteur. - Madam President, it is a privilege this morning to be opening this most important debate and inviting our colleagues to support the reform to the telecom package that we have on the table.
I emphasise that it is a reform. As you heard, four rapporteurs have been working on elements of it. On the key reform of the package, I want to pay tribute to my colleagues, Catherine Trautmann and Pilar del Castillo Vera, because we have worked very closely together to bring that package together.
It is an important reform because the existing package that I worked on with colleagues back in 2001 and 2002 has worked very well for the European economy. We have a thriving and dynamic communications sector with active consumers in the marketplace. But this reform brings that up to date and my colleagues will explain the areas that they want to work on. The most important thing is that it makes the package robust for the next decade. There are substantial improvements that Parliament has made in this second reading.
I would like to place on record, on behalf of the three of us, our thanks to the French Presidency for bringing us a common position in November which has enabled us to bring this improved package to you today in the last session of this mandate, because it is vital for European consumers and the European economy that we give this a ringing endorsement in our vote tomorrow.
As always with these complex issues, I have had tremendous cooperation from my own shadow team - Bernadette Vergnaud, Cristian Buşoi and Heide Rühle. I also want to thank the team from the Committee on Civil Liberties, Justice and Home Affairs, led by Alexander Alvaro, because an important element of my reforms includes the E-Privacy Directive, which they have handled.
In my four minutes this morning, I do not have time to go through all the points and all the improvements that we have made in great detail. There will be plenty of briefing about that afterwards. I just want to give you a sense of what we have achieved and what we are looking for.
In this directive we have significantly improved the rights of consumers and users in the electronic space. Consumers need to be empowered to make choices between the communication services on offer and, to do that, they are entitled to information. They are entitled to fair contract terms and conditions that do not tie them for long periods to particular providers. They are entitled to a high-quality emergency service, to access to social information services over the Internet and voice telephonic communication. Above all, they are entitled to have their data in the electronic communications space protected. We will hear more about that later. We also need to empower regulators to ensure that those entitlements are properly delivered. All of those are included in this proposal.
I think it is very important to emphasise that this is an enabling and empowering proposal. It is not a proposal that is any way restrictive of people's rights on the Internet or restrictive of services at all. We want to give consumers that power to make choices and that is what will open services.
I just want to conclude my first speech by saying this: there have been a huge number of people working on this proposal and we have had tremendous resources behind us. I want to particularly mention Peter Traung from the Committee on the Internal Market and Consumer Protection, Luca Vusaggio, our legal adviser, and Lindsay Gilbert from our group, who have all worked closely together with my assistant Sheena Gooroochurn. We have had great support from the Commission, from Peter Rodford, the Commissioner herself and her team, and also from the Council Secretariat led by Eva Veivo. I mention that because I think many people outside do not realise the extent and engagement that we have in delivering these complex texts. I look forward to your support for this tomorrow because it is so important for all our futures.
Madam President, Commissioner, ladies and gentlemen, tomorrow we shall be voting on the telecoms package, the final stage that will mark the end of months of work and negotiations to arrive at this compromise, which was reached after much wrangling with the Council in a context where the three institutions started from very different positions.
I want first of all to thank very sincerely Mrs del Castillo Vera, Mr Harbour, Mrs Pleguezuelos Aguilar, the shadow rapporteurs, the political groups, the chairmen of the committees and their secretariats, the Presidency of the Council and the European Commission for their tireless work throughout these long months, and I thank all those fellow Members who have chosen to place their confidence in me by giving me their support.
This package brings numerous advances. They are important for consumers because they offer better services at fairer prices. Telecommunications are in fact characterised by their impact on everyday life and play an obvious social role as a medium for development and growth.
The telecommunications sector alone provides more than 3.5 million jobs and accounts for an increasingly large share of the European economy - almost 3.5%. Well-regulated competition allows for a balance between old and new operators and ensures significant growth for the sector thanks to legal certainty, which in turn encourages investment.
That is why, throughout this round of negotiations, we have fought, together with my fellow rapporteurs and our shadow rapporteurs, to make a regulatory framework that is beneficial for all. The Committee on Industry, Research and Energy approved in April the penultimate stage in the legislative process by adopting by a very large majority the overall compromise on my report and the report by Mrs del Castillo Vera.
We have laid the basis for a solid compromise which, I hope, will receive - together with the reports by Mr Harbour and Mrs Pleguezuelos Aguilar - your full support in tomorrow's vote.
I would like also to come back to Amendment 138/46 and to make clear the meaning and scope of the text underpinning the agreement of Parliament and of the Council, the so-called 'last chance compromise'. Since the vote on this amendment at first reading the Council has continued to reject it outright, excluding it from its common position and refusing to mention it in the recitals or the articles.
The European Parliament has shown its commitment to this amendment by including in the compromise the key elements of Amendment 46: defence of freedoms, right to a judgment and recourse to a court - the expression most in line with that of judicial authority - and has introduced two additional provisions for Internet users: the confirmation of the Internet's vital role in the exercise of fundamental rights and freedoms, with specific reference made to the European Convention for the Protection of Human Rights and Fundamental Freedoms.
The spirit and the letter of Amendment 46 have therefore been respected and extended for the benefit of users, and the rejection of this amendment by Member States on the grounds that the European Parliament cannot impose a change in their internal judicial organisation - which would be required in order to implement this amendment - has thus been avoided.
Its place in Article 1, which concerns the scope and the objectives, makes this proposal in essence a principle that applies to all the directives in the package, particularly where access and services are concerned. This therefore rectifies the legal weakness that resulted from linking Amendment 46 to Article 8, which defines the tasks of national regulators.
Ladies and gentlemen, we are faced with a choice: to support Amendment 46 as it is, and thus refer the whole telecoms package back to a conciliation process, which will reopen the discussion on all the points established in the negotiations and will lead to its being quashed because of the massive opposition from Member States to this amendment, or to support the new wording of Amendment 46, which ensures respect for fundamental freedoms, thus confirming what Parliament adopted at the time of the vote on the Lambrinidis report.
I would add that the presence of Article 1(3)(a) and its recital will have to be taken into account in the transposition of the directive, and that they will enable Parliament to legislate afterwards.
Faced with this impossible choice, I invite you, ladies and gentlemen, to think about the future of our work in the next parliamentary term, which will focus, among other things, on universal service but also on content and intellectual property, and I therefore invite you to support the new proposal, in an effort to put the rights of employees, artists and Internet users on an equal footing.
rapporteur. - (ES) Madam President, I wish to begin, like the other rapporteurs, Catherine Trautmann and Malcolm Harbour, by thanking them, firstly, for the extraordinary opportunity I have had to work on this reform of the European regulation of telecommunications markets because, in my view and still limited experience in this Parliament, it has been a model of cooperation between different Members from different groups. So, thank you very much.
Naturally, I would next like to thank all those who contributed: the shadow rapporteurs and particularly the Secretariat of the Committee on Industry, Research and Energy, which I think has played an absolutely fundamental role in reaching this point; also, may I thank the Commissioner and the Commission for facilitating all the difficult tripartite negotiations.
I also wish to reiterate the efforts made by the Czech Presidency, from the very first faltering stages right up to this point at which the Czech Presidency has shown true leadership within the Council. I would like to express particular thanks for the efforts it has made.
Madam President, Commissioner, ladies and gentlemen, this is a reform of a regulation that affects a key sector for the future of Europe: key to citizens' welfare and key to emerging from the deep crisis our economies now face, in Europe and elsewhere, but for now we are talking about the European Union.
If there is one industry that can truly provide the catalyst and the boost we need to emerge from the crisis, it is precisely the information technologies and communications sector, that is, the electronic communications and telecommunications sector. That is why it is so extremely important that we have reached this agreement because it is going to enable us to move forward with an approach I consider to be the most crucial: keeping an open outlook, looking ahead, rejecting protectionism and, instead, encouraging competition and competitiveness; and the role of this sector is vital for that.
With regard to the package - various aspects of the different reports have already been mentioned - I would just like to mention, as rapporteur of this report, the creation of a new body of European regulators in the electronic communications sector, a vital tool to ensure that the rules we are going to adopt tomorrow in the new regulation are applied consistently across the Union; that, in practice, there is harmonisation enabling the creation and development of a true internal market with internal competition, because that is the best way to ensure that consumers benefit and the best way to ensure that European consumers have the chance to enjoy the best services at the best prices.
It is competition, and nothing else, that guarantees that end result and that benefit for consumers and for our economies. So then, let us say 'No!' to all forms of protectionism and 'Yes!' to openness and competition; the sector that can best ensure that is, indeed, the electronic communications sector and the telecommunications markets. We therefore have cause to celebrate.
rapporteur. - (ES) Madam President, as others have done, I would like to address my fellow Members and the Commissioner in order to thank them for the work they have all carried out, on which I believe we can congratulate ourselves today.
I would also like to express my thanks for the unconditional support I have received as rapporteur of the GSM Directive, particularly to the shadow rapporteurs who have worked with me and to Commissioner Reding for the flexibility she has shown throughout the process of giving Parliament back the role we had been demanding: to take part in the strategic planning of the use of the radio spectrum. I must also, of course, thank the Czech Presidency for demonstrating its clear determination to resolve this directive along with the rest of the package before the end of the parliamentary term.
As rapporteur of this GSM Directive, I believe that we have found the correct end solution, placing strategic planning for the spectrum at Community level within future multi-annual programmes of radio spectrum policy and linking it to the framework directive. It is the right decision because we are thus acknowledging that the spectrum, as a rare, public asset, needs legislative control as well as strategic planning in the development of new networks - the wireless and fibre optic networks - which are, as we have all agreed, the future, a future in which we must offer legal protection to operators so that they invest and we may recover the leadership that the European Union once showed.
I wish to stress the fact that it is also very important that we have established the principle of technological neutrality for the network within that general framework because, given that it was an exception to that principle, we are doubly legitimising Parliament's actions in a situation of this scale.
In that context, I feel that this directive is a fine example to give spectrum management greater flexibility, as the reform of this telecommunications package intends.
We should not forget - and I should like to highlight this, as some of my fellow Members have done - that in the European Union services related to the radio spectrum generate a turnover of around EUR 300 billion, that is, 1.2% of Community GDP.
Therefore, optimising the management of this rare, public resource will no doubt bring important benefits, particularly in this time of economic crisis, and is sure to help us to emerge from the crisis. I think this is an investment opportunity for businesses to develop new services that can rekindle demand and also help to improve our citizens' public services.
To be sure, an efficient spectrum policy in the European Union enables us to reap the greatest social and economic benefit from this resource, which we want to do as cost-effectively as possible; it also offers the best business opportunity for service providers.
There is no doubt that it is of interest to us all to have more and better services for consumers, which is, ultimately, why we are legislating, and to have a better provision of public services for citizens. In other words, we want to be able to collaborate to achieve greater social and territorial inclusion of European citizens.
Ladies and gentlemen, I think we can congratulate ourselves today for completing this work that is of tremendous importance to the telecommunications industry, a sector that, in 2008, continued growing at a rate of 1.3% in real terms, while overall GDP only made a real increase of 1%. I call on all of you to show your support for our work tomorrow so that we can finally implement this legislative framework.
Member of the Commission. - Madam President, this was a real model of cooperation between the different parties represented here, between the shadows, the rapporteurs, the Czech Presidency and all our collaborators, and I congratulate them on their great work.
That great work is a result of the agreement that is on the table today after the Commission put the package on the table in 2007. The results include new consumer rights, such as the right to switch phone operators in one working day, the establishment of a European telecoms authority, more interdependence for national telecom regulators, measures to ensure that Europeans can be connected to broadband Internet, the opening of radio spectrum for use by new wireless services, the new instrument of functional separation to boost competition and broaden consumer choice, a clear pro-competitive rule for investment in high-speed broadband networks, better rights and new guarantees for consumers, mechanisms to address data breaches, and so on and so forth. Those are very important new measures for a sector that is worth more than EUR 300 billion in revenues and that is leading Europe's global lead in mobile phones and high-speed Internet.
I would like to underline that if Parliament votes for this package it has to be implemented into national law by 2010 and the new telecoms authority will come into existence by this summer. The vote of the European Parliament is very good news for consumers all over Europe. With roaming we have provided a remedy for a symptom resulting from the lack of a single European telecoms market. Now the reform goes to the heart of the problem; it paves the way for a true single market for telecoms operators and consumers alike. It is very important for our industry.
The legislative text will provide a stable legal framework, which supports investment and innovation and provides the regulatory consistency the industry needs to plan business strategies for the future. This is very important at a time of economic turmoil because here, at this time, we have to maximise the contribution of this sector to the productivity and growth of the economy as a whole. I must say very clearly that Parliament has not shirked its responsibilities in the face of this challenge.
The economy is very important also for consumers. Therefore, I just want to say that access to emergency services, fewer barriers to switching operators in one day, privacy, where personal data is concerned - all this has found a solution.
I welcome Parliament's strengthening of the rules concerning the use of cookies and similar devices. Not only will Internet users be better informed about what happens to their personal data but it will also become easier for them to exercise control over their personal information in practice. I welcome the endorsement for the mandatory notification of personal data breaches. This is the first time an obligation of this kind has been introduced at European level.
I welcome also - and Parliament has always supported this - the fact that disabled people will have a stronger position. I welcome most of all that now consumers will benefit from guarantees in relation to privacy, freedom of expression and access to information. All of this together - whether through the adoption of harmonisation measures or through greater supervision of remedies chosen by national regulators - will ensure greater consistency in the internal market and will help the new authority which will play a key role in this process, bringing together the expertise and the experience of 27 national regulators and breaking down the remaining obstacles of a truly borderless Europe.
I am very glad that Parliament has played an important role in enhancing the role of the multiannual spectrum policy programmes, which will be proposed by the Commission, and for the first time Parliament will have a say in this. For this purpose, we will, before the Better Regulation Directive comes into practice, modify the Commission decisions on the Radio Spectrum Policy Group in order to allow this policy group to report directly to the Council and to Parliament.
I also welcome Parliament's support for the principles of technology and service neutrality and for agreeing to the possibility of harmonising the frequency bands where usage rights can be traded. All this will be essential for the investment in the next-generation networks and for the return on investment, taking due account of the risks involved. This will be very important also to guide the Commission when it comes out with more detailed regulatory guidance on the next-generation access.
I have to make two declarations in response to points raised by parliamentarians. The first one clarifies that the Commission will promote a wide debate on the scope of universal service and will come forward with early proposals as necessary. The second states that the Commission will start work without delay to consult widely and make proposals relating to the extension of data breach notification requirements in other sectors.
The other document on the table is the GSM Directive. Here the Commission can fully support the changes aimed at clarifying the frequency bands to be covered by the amending directive. I just want to underline that this directive alone leads to cutback savings of up to EUR 1.6 billion for the mobile sector, which shows very clearly that Parliament is managing to put on the table an equilibrium of decisions - decisions for the sake of the economy, decisions for the sake of the industry, decisions for the sake of the consumers. All this together is a very good package in the interests of Europe.
Commission declaration
on universal service (Recital 3a)
The Commission takes note of the text of recital (3a) agreed by the European Parliament and the Council.
The Commission wishes in this context to reaffirm that, as stated in its Communication COM (2008) 572 of 25 September 2008 on the scope of universal service in electronic communications networks and services, it will in the course of 2009 promote an extensive debate at EU level that will examine a wide range of alternative approaches and allow all interested parties to express their views.
The Commission will summarise the debate in a Communication addressed to the European Parliament and Council and will bring forward by 1 May 2010 such proposals in regard to the Universal Service Directive as may be necessary.
on data breach notification (Article 2(h) and 4(3) - ePrivacy Directive)
The reform of the Regulatory Framework for Electronic Communications introduces a new concept to EU data protection and privacy rules: a mandatory notification of personal data breaches by providers of electronic communications services and networks. It is an important step towards enhanced security and privacy protection, although at this stage it remains limited to the electronic communications sector.
The Commission takes note of the will of the European Parliament that an obligation to notify personal data breaches should not be limited to the electronic communications sector but also apply to entities such as providers of information society services. Such an approach would be fully aligned with the overall public policy goal of enhancing the protection of EU citizens' personal data, and their ability to take action in the event of such data being compromised.
In this context, the Commission wishes to reaffirm its view, as stated in the course of the negotiations on the reform of the Regulatory Framework, that the obligation for providers of publicly available electronic communications services to notify personal data breaches makes it appropriate to extend the debate to generally applicable breach notification requirements.
The Commission will, therefore, without delay initiate the appropriate preparatory work, including consultation with stakeholders by 2011, with a view to presenting proposals in this area, as appropriate. In addition, the Commission will consult with the Article 29 Working Party and the European Data Protection Supervisor on the potential for the application in other sectors of the principles embodied in the data breach notification rules in Directive 2002/58/EC, regardless of the sector or type of data concerned.
Madam President, Commissioner, ladies and gentlemen, I too would like to begin by thanking all those who have helped make it possible to reach a satisfactory compromise on the telecom package at the end of the day. My thanks go firstly to our House: above all to the rapporteurs, my fellow Members Mr Harbour, Mrs del Castillo Vera and Mrs Trautmann, and of course Mrs Pleguezuelos Aguilar as well. Many thanks, Commissioner, for this excellent collaboration with the Commission as well. You yourself were often present during the trialogue negotiations. That is a good sign. You have contributed really constructively, together with the Czech Presidency, to helping us reach this compromise at the end of the day.
The compromise is a good one and I very much hope that during the vote tomorrow it will meet with broad approval. As has already been mentioned, the whole telecommunications sector is one of the most efficient sectors of our European economy, and right in the middle of the financial and economic crisis it is particularly important to create general conditions so that this job engine in Europe can start up again and run. Many jobs are linked to the telecom industry and with the legal framework that we are adopting, we have created the conditions to allow this sector to continue to develop well.
Why is the telecom package so important? I would like to single out what in my view is the most important point. We need fast Internet access throughout the whole of Europe, and not just in cities, but also in rural regions. By we, I mean young people, who communicate worldwide. By we, I mean our businesses which operate globally and are internationally established, and of course our authorities and administrations. What does the telecom package achieve in this respect? It creates the necessary legal framework, so that businesses can invest in the expansion of broadband networks nationwide. With this package and the investment protection included in it, we have created meaningful incentives, but at the same time have ensured, through the requirements of this regulation, that it is not new markets that are cemented. The risks in building the new networks have been distributed satisfactorily and fairly.
What else will the telecom package regulate? Firstly, the effective use of frequency bands - this is also important for the nationwide development of broadband supply. In the package we advocate a more flexible frequency policy in Europe. The frequency bands which will be freed up through the switchover to digital television - the so-called digital dividend - should also be available for mobile broadband services, which in particular can close gaps in rural areas. However, at the same time we have also recognised the special role which broadcasting plays in guaranteeing free opinion forming in our democratic society. All in all therefore, a good compromise, and I hope it will find broad support tomorrow!
on behalf of the PSE Group. - Madam President, it is fascinating to follow this debate - colleagues have already laid out the main topics and the Commissioner has made her statement - but to see that the Council is completely absent tells us a lot about the way we sometimes operate in the European Union. This is completely unacceptable. We are experiencing one of the gravest crises ever in the European Union and worldwide, and talking about a topic that is so relevant and so important for job creation - one of the areas where we still have stability to a large degree - and to see that the Council is not reflecting and debating with us today to my eyes tells us a lot. I hope that we will see the next Council Presidency here more often, because we cannot continue to operate in this way.
Let me make two points. I want to thank the shadow rapporteur, Pilar del Castillo Vera, who has done great work. It was difficult, and it was not clear at the very beginning that we would make it and that we would have greater Europeanisation in this area. We seem to have found a way that is acceptable and that will help the national regulators to work together and to learn from each other. This will be a good breakthrough, especially for the new Member States.
Let me touch on two points, which I am glad the Commissioner mentioned: investment in new infrastructure, which will have a new framework and work under competition rules which, although different, will allow investment to flow in this area; and the guidelines which will very soon be published for NGAs. I hope that those guidelines will follow the philosophy established in this House, from which I hope the Commissioner will not depart.
On the universal service part, I hope that the Commissioner will find a way of ensuring that the telecom operators, which will now profit from new investment possibilities will, for their part, invest to make sure that all citizens have access to broadband in the future. I hope this will be covered by the Universal Service Directive, which is to come in the second half of the year.
My last point would be to urge this House, my colleagues and the Commission - and the Council hopefully as well - to look into those areas where we have found compromises, but with which we are not completely happy. This touches on Internet issues, such as the way States can intervene if they think citizens are unlawfully accessing Internet content, which is something we call 'Internet sparen' in German, and network management. I hope we will find a way to look into those issues during the second half of the year and find the right framework in order to build a greater consensus between us and the citizens, who are depending greatly on us.
on behalf of the ALDE Group. - Madam President, as shadow rapporteur for the Liberal Group, I would like to thank Malcolm Harbour and my other colleagues for their excellent cooperation. This dossier is of great importance for all electronic communications users in the European Union, and the compromise we agreed in the end with the Council - and they were not at all easy discussions - was a balanced one.
There have been some important achievements as a result of the negotiations with the Council. One of the great improvements in comparison to the first reading relates to access to the 112 European emergency number, and the obligation of operators to make caller location available without any derogation on the grounds of technical feasibility, at least for fixed and mobile telephone operators. This is a major achievement since it will help the emergency services respond more efficiently, and will enhance the protection of all citizens' lives wherever they are in the European Union.
The provisions on traffic management policies were a controversial point in the report, but I strongly believe that the compromise protects users' rights to access content and use services of their own choice. No one in this House ever wanted to restrict freedom on the Internet. Our objective has been to allow traffic management procedures, as long as they are necessary, to ensure the best possible online experience for end-users, and as long as they do not restrict competition between service providers. I consider the compromise to be totally in line with this objective, which is why I fully support it.
I also believe that all measures regarding access to, and use of, services should respect the fundamental rights and freedoms of all citizens, and this has also been safeguarded in the report. Some among us may not be happy with this compromise, but I would like to stress that, despite its shortcomings, this is the best we could achieve with the Council, and I strongly advise you to vote for it tomorrow.
Madam President, there is one point I would particularly like to praise the rapporteur for. I think it is very good that, on certain points, Commissioner Reding has distanced herself from her proposal. The approach to frequency bands is - as the legal framework is now to be laid down - much more balanced, than was originally provided in the Commission's proposal.
In my opinion - as we have now agreed - with frequency bands much better consideration will be given to public interests for the benefit of broadcasting. In view of the current debate surrounding financial markets, I believe that with our debate we have actually prevented trouble. This proposal, as it has now been brokered, will, in a much more balanced way, take into account the relationship between the market and what the market can create, and the tasks of the state. I believe that it represents progress for the security of our democracy and that it can also make a valuable contribution to culture.
Even if we still have discussions within the Group ahead of us, I would like to state here and now that I am not at all satisfied with the compromise with regard to the restriction of the rights of Internet users in cases where infringements are believed to have been committed.
I know that the original Amendment 138 did not have the optimal form judicially. However, I see that the compromise which has now been found fails to guarantee that, before the fundamental rights of a citizen in the European Union are restricted, a judge will be involved in this decision to restrict fundamental rights. Commissioner, I would be very interested in hearing how you interpret the compromise, and in particular what, in your opinion, this compromise that we now have on the table, means for the French Hadopi model.
I believe that we will create two different situations for the consideration of basic rights. Things will perhaps be better in one Member State than in another. I think that it is a very, very badly worded compromise. As Parliament we should do better than this. As far as the rights of artists are concerned, Madam President, I agree with my fellow Member Mrs Mann that authors' rights must be regulated in a different regulation and not within the framework of a market regulation.
on behalf of the GUE/NGL Group. - (SV) Thank you, Madam President. What we are seeing today is the growth of a new society. We are seeing technological renewal within society where the old type of communication, which was single-direction of the type where 'one person speaks and everyone else listens', has been replaced by a more multi-dimensional communication, a form of participative communication, and many of us have embraced this new culture of freedom. It is about interaction, freedom of expression, creativity and creative zest. It is about an exchange of information that is often independent of commercial interests, but unfortunately old power structures feel threatened and therefore want to interfere and regulate and control what is happening on the Internet.
On the pretext of tackling organised crime and terrorism, they are trying to limit our civil rights, but this must not be allowed to happen. Together with my fellow Members in the Confederal Group of the European United Left/Nordic Green Left I have therefore drawn up a number of amendments in favour of civil rights, to protect citizens' rights on the Internet. I am re-tabling my Amendment 166, which was adopted at the previous reading. The objective of the amendment is to ensure that the end-users of electronic communication, that is to say we citizens, will have the opportunity to access services and applications without unjustified restrictions. We have to strike a balance between people's rights to free expression and privacy, and protect personal data and the freedoms and rights of others, including the right to the protection of intellectual property and the protection of public safety and security.
In certain countries, governments want to introduce new, tougher laws, which allow Internet providers to block people's access to the Internet. We believe that it should not be possible for any citizens to have their access to the Internet blocked without it being preceded by a hearing in court. As a citizen, I must also have the freedom to be able to surf around various sites on the Internet and feel safe in the knowledge that private undertakings are not able to obtain this information. Those of us who actually love the Internet and the opportunities it brings say that the rights of users should be defined by what we use our subscription for. We do not want to be reduced to consumers, with our rights consisting only of what is written in the subscription contract. Unfortunately, both the Council's common position and the compromise open up the way for this to happen, but we want to be citizens on the Internet, not merely customers and consumers. The Internet is a meeting place, a forum for free information, a sort of common land. Are we now to regulate this forum and tailor it to the interests of commercial representatives? No, I think not. The question is, what type of society do we want to live in? Do we want to live in a surveillance society or do we want a society in which people can be sure that the rule of law is respected? A society where people can know that their privacy is respected and a society where freedom of expression is valued above control of people's lives. That is the type of society that I want to live in and work to enable us to have. Therefore, I urge you to support the amendments for citizens' rights tabled by myself and the GUE/NGL Group.
on behalf of the IND/DEM Group. - Madam President, the Internet has changed the world as we know it. Information that would have been difficult or impossible to find is now only seconds away, but the defining characteristic of the Internet is not speed or technology; it is freedom: freedom to express opinions, freedom to exchange ideas and freedom to share information.
Some are advocating a restricted future, one where free movement of data is stemmed, where big business is allowed to stifle innovation, and where Internet providers become gate-keepers. We have seen this approach before - in China.
I hope we choose to retain the freedom that has brought such success and changed our world for the better. At a time when economies need all the help they can get, we need to choose openness for progress - not short-term protectionism for profit. On behalf of my constituents, I will vote for our freedom of information and our future free access to Internet for all lawful use. In so doing, I will vote for democracy and an economy with opportunities for everyone.
(FR) Madam President, though presented on the legitimate grounds of protecting artistic creation, the so-called 'Hadopi' law, which is being drafted in Paris, is in fact a freedom-destroying law.
Indeed, this text does not promote creation. It merely provides for widespread policing of the activities of Internet users. It includes no specific proposals to improve the legal supply of cultural goods. It lags pathetically behind on the technical possibilities for hiding or spoofing IP addresses. It is a step backwards in terms of the right to private copying, for which everyone in any case pays a tax on digital media. It gives to a purely administrative authority the outrageous power to prosecute and impose penalties. It re-establishes the double penalty for Internet users denied access to the web but required to continue to pay their subscription. Finally, it scorns the presumption of innocence and the right to defend oneself.
By blocking this law, which is worthy of communist China or other totalitarian regimes, a law that Mr Sarkozy wants to force through, this Parliament would be reaffirming the right of each one of us to privacy, to access to information, to freedom of expression and to proper legal procedures. This is absolutely vital.
(FR) Madam President, Commissioner, ladies and gentlemen, I must first of all thank and congratulate the rapporteurs and the shadow rapporteurs. We have all worked very hard over these last few months to arrive at a package that is, I think, consistent and of high quality.
Admittedly, the negotiations have not been easy either in Parliament or with the Council and the Commission, but opinions have changed a great deal since the first vote in parliamentary committee, where content-related issues completely overshadowed the rest of the elements of this package.
Therefore, in Mr Harbour's report, the many advances obtained for consumers had practically no mention. I hope that it will be different this time, not only because the compromises achieved on fundamental freedoms and respect for privacy are good, but also because this dossier has tremendous potential both for consumers and for the telecommunications sectors and their employees. The compromises reached on the framework-directive and the Universal Service Directive make clear reference to the obligation for Member States to respect the principles of the right to a fair trial, which must surely be reassuring for those who oppose the French project of sanction by an administrative body. These texts are anything but a Trojan horse for the graduated response, and even oppose the very principle.
Another concern is the neutrality of the Internet and the issue of limiting access. The final text is very clear on this matter. Any policy for network management is justified only for the purpose of maintaining a minimum level of service quality and should not lead to discrimination between services and applications, everything being under the control of national regulatory authorities.
I want also to emphasise what we have achieved for consumers in the context of the Universal Service Directive. Henceforth, it will be impossible for an operator to hide behind issues of technical feasibility as a reason for not providing reliable access to emergency services and to the location of anyone using the emergency number 112. This vital point for the safety of European citizens will finally be sorted out; it has been technically possible for years, but the authorities and the operators preferred to sacrifice safety on the altar of making savings on investments.
The same goes for improving the transparency and quality of contract-related information to be provided on a mandatory and regular basis. Consumers will be able to benefit from pricing information matching their consumer profile and also to warning messages where they exceed their normal price package, which is particularly useful with special tariffs for use abroad or for young people, who are major users of premium rate SMS. The duration of contracts will henceforth be limited to 24 months, with an obligation for operators to offer 12-month contracts, and in the event of a change of operator, this will have to take effect within one day. We have achieved maximum access for disabled users as well as a review of the scope of universal service in order to extend it in particular to mobiles by next year.
Ladies and gentlemen, I hope that we will vote for this final text, which is the culmination of months of negotiations, without letting ourselves become too troubled by concerns which, although understandable, in view of the fundamental importance...
(The President cut off the speaker)
(DE) Madam President, as rapporteur for the directive on data protection in the area of electronic communications, I would firstly like to thank Mr Harbour, who has given a whole new meaning to the concept of enhanced cooperation. It was not the first procedure of this kind, but in this form it was probably the most fruitful. I would like to thank Commissioner Reding, who was present at each of the trialogues and personally played a part, something which nowadays cannot be said for all Commissioners.
I believe we were able to show, that, above all, the best consumer protection is effective data protection; that at a time when people surf the Internet and do not know exactly what is going on behind their screens, it is particularly important that they should be enlightened. We have taken up the Commission's proposal to make the notification of security breaches compulsory, and have improved it. It is a procedure that will be implemented in stages and has been developed in cooperation with national regulators, telecommunications providers and policy-makers. I am delighted with the Commission's announcement that by the end of 2011 a horizontal directive will be submitted to this end, because it makes no sense to simply address this in the area of electronic communications.
At the same time we have ensured that it is mandatory to obtain the consent of the user for the storage of programs or applications, including personal data, which are on the hard disk. In this regard I would also briefly like to mention that we have developed the original proposals very closely with the industry concerned. For some parts of the industry it did not go far enough or it went too far. They then caused trouble and confusion in the Council and the Commission, before in the end wanting a return to what had originally been put forward, because they did not like the compromise proposals. The lesson from history is that, as institutions, we should have faith in the fact that we can cooperate well together, and should not let those who have other interests drive a wedge between us.
To conclude I would once more like to refer to my fellow Member Mrs Trautmann's report. Some in my Group and others will not agree to a kind of 'three strikes and out' law. We need judicial control before net access is blocked.
(ES) Madam President, Commissioner, thank you; it has been a pleasure to take part in this most engaging process. May I also thank the rapporteurs.
At this very moment, Mr Sarkozy is challenging the European institutions over the future of the Internet. What is our response going to be? Are we going to remain silent and not answer? What is the position of the European Union and the Commission with regard to the new HADOPI law (High Authority of Diffusion on the Art Works and Protection of Rights on the Internet) on graduated response?
We should listen to the vast majority of Europeans, particularly young people who have grown up in the digital era, and those people do not want there to be gate-keepers; they do not want to put a heavy lock on the exchange of knowledge, culture and information on the Internet.
The vast majority wants freedom; they want to maintain their privacy, to have access to culture without fear or anxiety, to retain the neutrality of the Internet; they do not want screening or discrimination when it comes to data transmission.
What the immense majority does not want is for operators to become digital police, spies, both judges and litigators who marginalise the normal legal procedures of a democracy. That must be made clear.
We therefore ask the rapporteur, Mrs Trautmann, to change the voting list so that, before voting on the compromise, the position already adopted by more than 80% of the House, we can at least vote in favour of Internet rights and of intervening only when a prior legal decision has been taken.
The neutrality of the Internet is in danger, not only for this reason but also because of what is known as 'traffic management', and I am afraid that some aspects of the Harbour report regarding universal services do not clearly protect that neutrality.
Information given to consumers in contracts alone is not sufficient.
Madam President, this telecoms package is of very great interest to many citizens in my own country of Ireland and indeed across the European Union, and rightly so. As MEPs, I hope that we can send a strong message on behalf of those citizens that we are in favour of a free Internet, where the privacy of users and their rights are respected fully. Today we must stand behind the block of citizens' amendments that have been tabled, as the best way of defending those rights of our citizens.
These amendments, if passed, will restore some sort of balance between end users' rights and freedoms and the rights and freedoms of others, including the right to intellectual property protection and indeed the right to privacy. The aim of this proposal should be to protect those who need protection, but also to strengthen the rights of citizens to access information within the law when and where they see fit. Service providers should be made to act in a transparent manner at all times and, if in very exceptional cases restrictions to access are required, they should be fully accountable in justifying these restrictions. National powers should have a role in investigating any restriction that service providers impose.
Finally, I hope that this Parliament will stand with our citizens this week in supporting the citizens' amendment package, thereby standing in favour of the freedom of Internet users and civil liberties across the Union.
(DA) Madam President, Commissioner, I do not think that the compromise is good enough where the rights of citizens are concerned. I am concerned that the French culture minister still believes that it ought to be possible to shut off access to the Internet administratively after 'three strikes'. Consequently, I and a number of my colleagues have re-tabled an amendment that has already been voted for once by this Parliament. However, it is not possible to vote on it as the votes are tabled at present, since we must vote on the compromise first. I am therefore asking my fellow Members to change the order of the votes so that we can vote on citizens' amendments before we vote on the complete compromise text.
(IT) Madam President, ladies and gentlemen, I feel that the Internet should remain open. Since the communications industry manages data transmission, it has de facto control over democratic discussion and the access to knowledge. It effectively controls our access to trade and more generally controls the circulation of information.
According to the terms of the Telecom package, as negotiated at present, network operators will be able to block access to websites, content, applications and anything else. For this reason, in my recently tabled question, I warned that the risk of limiting the freedom of the press, of thought, of speech and of association, as guaranteed by the EU Charter of Fundamental Rights, is round the corner when a national government, as was about to happen in Italy, or a communication industry is able to take responsibility for blocking a website at its own discretion, whether its content is illegal or not. The latter is the main fact that leaps out: the possibility of blocking a website even when no crime is in progress, pending or instigated.
It is certainly a good idea to safeguard the national role in managing the radio spectrum, because we must guarantee and take due account of the specific features of national systems, but the compromise text that we approved in April contains certain elements that are undoubtedly encouraging in terms of consumer protection and, more generally, privacy, the fight against spam - I am about to finish - and everything else. I remain convinced, however, that the contents of Amendment 138 are absolutely laudable and should therefore...
(The President cut off the speaker)
(SV) Thank you, Madam President. The telecommunications industry is one of Europe's leading dynamic industries. It needs investment, competition and continual innovations so as to give citizens the greatest opportunities, both with regard to economic life and with regard to information, democracy and diversity. What we see in this package is clearer rules for competition and a more distinct role for the European authority to ensure that the market is open to competitors. We deal with issues such as frequency planning and the digital dividend: the new space created to allow more services and more operators to operate. All of this, Madam President, will result in greater freedom for consumers and greater opportunities. If I take my home country, Sweden, as an example, this will mean that the dominance that Telia, the old monopoly, has been able to enjoy with regard to competition to provide services to households will now be broken, because there will now be open competition right into people's homes. This is progress: it will open the way for more choice, creating better competition, and it will strengthen the power of the individual consumer and therefore also an individual's freedom with regard to the Internet and broadband.
Madam President, the whole issue of the freedom of the Internet has been the subject of debate in this House. I am sometimes surprised when those who are opposed to the European Union and to the Treaty of Lisbon demand a higher authority than the Member States that they vote against in all other contexts. I heard my fellow Member on the left here today, Mrs Svensson, ask for an amendment to allow the EU to directly influence Member States' approach to the legal process. This is a deviation from the treaties we have in place today and from the Treaty of Lisbon that we are talking about, and it is a form of supranationalism that no one has actually discussed. However, in the introduction to the legislation we have ensured a clear division of what legal authorities must do and what Internet operators must do. We have ensured that no one will be able to violate the freedom of the individual user on the Internet without there being a legal and judicial process that meets the fundamental requirements. The requirements of Amendment 138 are therefore met and the various threats that existed have been eliminated. I think that this is progress that we should be happy with because, at the same time, we are ensuring that the European telecommunications market is opened up to provide more freedom, more diversity and more competition, thereby laying the foundation for it to be dynamic and a world leader in the future, too.
(FI) Madam President, ladies and gentlemen, obviously I would like to thank Mrs Trautmann in particular, but also the other rapporteurs. A very special thank you goes to Commissioner Reding, for the excellent levels of cooperation she has shown for so long. We have a lot of Commissioners, but, as has been mentioned, you are definitely the number one as far as working with us is concerned.
We would like to improve the status of groups for whom new technology brings opportunities, but which will leave them with no access to the information society unless their rights are monitored. Such groups include the elderly and the disabled. The rights of customers should also be guaranteed, so that unfair competition does not prevent them from using new services. In the end the Council accepted almost all of our suggestions regarding consumer protection, so that is a satisfactory outcome.
For over 10 years we have been reforming legislation that controls the information society and, more recently, the civilised society. Today we are deciding on the notion that the use of the Internet is a civil right. It needs to be protected and diversified. We already decided earlier on that information is a civil right.
The worry is that electronic communications that reach wide audiences will be still more superficial in nature and nothing less than mindless rubbish. The aim of a civilised society is surely such a demanding one that we simply cannot move towards one based on the sort of content we have at the moment. We are using our excellent technical tools to lead humanity into ignorance in the information society and philistinism in the civilised society. A bad book is bad, however good the print quality or the paper. A crime is a crime on the Internet, and in the same way rubbish is rubbish on the Internet too.
Do intelligent networks result in stupidity then? Ladies and gentlemen, with this sort of content we really cannot become the world's leading knowledge-based economy or society. Our knowledge is simply insufficient for that. I would like to ask the Commissioner what we should do, now that we have very effective tools in place, to bring the quality of content up to the level of a civilised society.
Madam President, I welcome the agreement on the telecoms package because this agreement brings in its wake another agreement on a less discussed issue: the repeal of the GSM Directive.
The mobile telephony industry has been understandably very anxious to get access to the radio spectrum bandwidth currently reserved for GSM, in order to maintain its global competitiveness. However, MEPs were anxious to ensure that democratic accountability over use of the spectrum was maintained.
Previous spectrum-related pieces of legislation, such as the mobile satellite services decision, have shown that many issues said by the Commission to be technical do, in fact, have a political side to them. What is technical may, in fact, affect principles of cohesion and access for everybody. So I welcome the fact that, through the telecoms package, MEPs will now retain scrutiny of spectrum allocation.
I will be voting for the telecoms package, but I do so with a certain reluctance, because I believe there has been a fundamental betrayal, at the highest level, of the basic principle of the telecoms liberalisation that this directive was supposed to achieve. I am referring to the words in Article 8 about ensuring access to incumbents and their approach to the market. It seems to me that the deal that was done on this wording in a private conversation between Prime Minister Gordon Brown and Chancellor Merkel has given incumbents, such as Deutsche Telekom, a huge advantage. We do not know what Prime Minister Brown got in return. I am afraid that private deals by leaders behind closed doors are not the way to make EU legislation. I regret that this occurred.
Madam President, I have a few observations. I do not trust the Commission; I do not trust unelected bureaucrats behind the scenes who have meetings for which I do not have any minutes. I do not trust this place, which gives a veneer of democracy, but which is largely made up of placemen.
This looks to me like political editorial control over things on the Internet - the new medium. It is the sort of thing we condemn when it happens in China. I do not like it. It smells a bit to me. I do not know what is going on behind the scenes, as the previous speaker just said, and what deals are being done that we do not know about.
We have perfectly good copyright laws. We have perfectly good data protection laws. That should be enough. I do not want any more control coming to this sinister and corrupt institution.
(DE) Madam President, ladies and gentlemen, I can only recommend that my fellow Member does not stand for this Parliament again; then he will have done his job well.
I would like to offer Commissioner Reding and also the Czech Presidency my sincere thanks, because together with our rapporteurs they have once again taken a great step for the citizens of Europe. The concept of the internal market offers citizens great progress in the area of telecommunications in particular, as well as in all areas where we were previously confronted with monopolies. In addition, we have already seen with the roaming regulation that there can be great savings here for households, and citizens are protected.
In particular, market access for small and medium-sized enterprises is quite an important prerequisite for ensuring that a good service is being offered, that network neutrality is implemented and that we of course authorise the independent regulatory authorities in the Member States to represent their industry and their enterprises, but also their consumers in other European countries.
The enforcement of the rights of citizens of one nation in another Member State is of particular significance to small and medium-sized enterprises, and we should ensure that in future broadband continues to be used for the benefit of the population and prices drop, because with the very dynamic development of broadband services and the Internet that is currently taking place, especially in the area of telephony, we have completely new possibilities for the use of broadband. For that reason I am also grateful that the GSM 900 frequency band is also at the disposal of UMTS and that, for the first time, some thought has been given to the fourth generation network, which will hopefully receive the continued support of the Commission, so that we have comprehensive support for the provision of broadband, especially in rural areas.
Consumer protection is also regulated quite excellently in this legislation: the fact that the courts are working to ensure that the European Convention for the Protection of Human Rights is applied accordingly, is great progress, so that we have a great chance in this area, with the allocation of frequency bands, to also take advantage of unrestricted and unimpeded use of the Internet, while at the same time we have the assurance that courts will decide if there are to be restrictions.
(DE) Madam President, ladies and gentlemen, I would like to thank all my fellow Members for the really excellent work they have done. I would also have liked to thank the Council, but I see they are not present; however, the Commissioner is here. I believe we have done something good.
Mr Harbour, you were the rapporteur for the Committee on Internal Market and Consumer Protection, and I must say that our collaboration and the joint action were very positive. We have achieved a great deal for citizens, which in the area of universal service is especially important for us Social Democrats. This telecom package has been made much more customer friendly and so an important contribution has been made to consumer protection. In future telecommunication providers will also have to offer contracts of just 12 months duration, which is very important. Until now there were many providers who only offered 24 month contracts, which is a very long period of time and prevents people from exiting from a contract early. That is quite an important contribution. When changing provider, consumers must be able to keep their own number within a day. Until now long waiting times have often made people give up switching to a cheaper provider and have hampered competition in this area. Here too we have had great success.
The Socialist Group has meanwhile sought to ensure that, when making an emergency call from a mobile, the position is transmitted automatically, so allowing help to reach the person quickly. There was a long struggle to push this through as well, because to start with many maintained that this was not technically possible at all. It has been proven that it is possible and so it also had to be done. This is a great help for our citizens.
Soon it should also be easier for people with disabilities. They must be ensured unimpeded access to means of telecommunication. Here too we must - particularly when we are talking about universal services - ensure that it goes ahead, and that too is very positive.
There was one point which has been controversial throughout: how do we deal with criminal prosecution where questions regarding criminal offences or matters of civil law respectively arise? We have taken an important step with the compromise we reached today with the Council, as we have included judicial reservation. Judicial reservation means that we do not leave it up to enterprises alone to decide which sanctions are imposed; instead, using rights, as captured in the European Convention on Human Rights, we have ensured that consumers can defend themselves and service providers do not have excessive power. This is a really important point.
(FR) Commissioner, ladies and gentlemen, may I first of all commend our rapporteurs' work on this telecom package, which is to be put to the vote tomorrow, because it is a good text. It takes into account all the aspects of this revolution in communications that we are living through: telecommunications networks, regulation, economic aspects, consumer rights and access to the Internet.
However, on this last point, I have to say that the Democratic Movement's delegation was disappointed. The compromise reached last week on Mrs Trautmann's report on this particular issue is unsatisfactory. The weakness of this draft lies in the failure to take into account the case law relating to Article 6 of the European Convention for the Protection of Human Rights. This draft in fact only legitimises the French Government's attempts to impose its concept of a high administrative authority, the infamous 'Hadopi' law.
There are people who are afraid of the Internet, people who do not understand its development or its interest. These people often say that the Internet is a lawless area.
It is precisely in order to prevent the Internet from becoming a lawless area that the Democratic Movement's delegation considers that terminating Internet access should not be an administrative decision but a judicial decision. The Internet is a wonderful tool for exercising one's fundamental rights.
Some people believe that administrative management is the solution. That tells us how much importance they attach to fundamental rights. The rules that ensure freedom of communication between people are timeless and do not depend on one medium or another. The right to a judicial process must not be called into question on any pretext.
(PL) Madam President, people are afraid that measures such as the telecoms package are a restriction of their freedom. I have received hundreds of letters on this matter, and not only from Poland. I will quote from one of them: 'The European Parliament proposes to introduce changes to the law which will affect my access to the Internet, and which may restrict or create conditions for the use of certain Internet pages and sites. The legislative changes proposed by the European Parliament will allow my Internet provider to offer me restricted or conditional services. I am afraid that such changes will kill off the Internet and may have undesirable consequences for the economy in the European Union.'
This is the voice of Europe, the voice of the electorate. I support them. I advise people to be careful when voting, especially when it comes to candidates from Poland, where neither the Civic Platform nor the Law and Justice parties know what all this is about.
And to Mr Harbour, it seems that some clowns from Civic Platform and Law and Justice circles care more for seals and monkeys than for people.
Madam President, it is fair to say that the telecoms sector is a success story within the EU, which makes it all the more important that we set the right regulatory framework. I should like to congratulate the rapporteurs on their work and in particular my colleague, Pilar del Castillo Vera, on making big improvements to the Commission proposal for the regulators by turning it into this Body of European Regulators for Electronic Communications (BEREC).
It is a pity that a debate about the Internet and Internet censorship and the legal powers of Member States has distracted attention from the substance of this package. I would like to compliment my colleague, Malcolm Harbour, for thrashing out a compromise text with the Council over this vexed issue known as Amendment 138.
If nothing else, this part of the package has provoked a torrent of e-mail lobbying, and I have to say to those people who believe that large volumes of e-mails and many words will prevail, that they very quickly become counterproductive. What is easy to send in an instant is equally easy to delete in an instant, but, unfortunately, too much time has to be spent scrolling down trying to find anything else other than spam.
I very much hope that the regulators will feel fully equipped to bring about more competition, a level playing field and much enhanced consumers' rights, as well as striking the right balance to encourage investment and innovation to keep Europe at the cutting edge.
Another important aspect of this package is the enhanced consumer rights that have been delivered, in particular number portability within one working day and greater transparency in contracts and billing. These are practical matters that are important to the individual consumer.
(DE) Madam President, ladies and gentlemen, I would of course firstly like to offer all the participants my sincere thanks for the significant work they have done.
I know that the committee and in particular Mrs Trautmann have shown much commitment, to achieve two goals: on the one hand to create a basis for modernisation, for the continued technical revolution in Europe in terms of the creation of new jobs, and also in terms of the competitiveness of our continent - thus also making an important contribution to Lisbon - and on the other hand, to protect consumer rights, which have already been mentioned here several times.
I think that both goals have been successfully achieved. The release in the future of certain frequency bands, when we migrate to the digital system, will create more possibilities and more innovation. This will also make an important contribution to an innovative society, and we are grateful for that.
Of course, there are also a few delicate matters. As one who frequently uses the Internet, writes blogs and is active on Facebook and Twitter, I know that there are quite a few problems here. Nevertheless, I am utterly convinced that we should not intervene without a judicial decision. It would not only be wrong in principal, it would also give out the wrong signal, especially to our young people, who are constantly surfing the web and use these modern means of communication very heavily.
I am therefore very pleased that, among other things, it has also been indicated clearly in the recitals that, on the one hand, we are of course not prepared to accept criminal activity, but on the other hand we are also not prepared to allow intervention without the verdict of a judge, without a legal basis. In my view, this is an essential principle which must be observed. I am very grateful to my colleague Mrs Trautmann and all the others for persevering in this matter and ensuring a clear line.
(NL) Madam President, first of all, I too wish to compliment the rapporteurs on their hard work and to express my thanks. Yet I fear that I still have difficulty with the package. It contains many good elements, and indeed regulation is clearly needed in this sector.
The progress that has been made here includes greatly improved consumer protection, and the Commission's assurances that it will present proposals for a general notification requirement in the event of loss of data. Nevertheless, I have a problem with this package. The problem has already been pointed out by numerous MEPs, including my fellow Member from France: governments have attempted to introduce the element of 'three strikes and you're out' into the compromise through the back door, which actually has absolutely nothing to do with the Directive. I have to say I find this extremely irritating.
I do not consider this an acceptable compromise, therefore, and so I should like to call on my fellow Members to vote in favour of the amendment by my colleagues Mr Alvaro and Mr Schmidt. This is an essential condition for my support for this package. In my eyes, it would be a crying shame if this amendment were not adopted.
We do want a compromise with the Council, of course, but not at all costs. I also find it annoying that the Council leaves us with our backs to the wall every time, and that we just have to like it or lump it. The Council bears just as much responsibility for reaching a compromise as the European Parliament. The European Parliament has a reputation to maintain when it comes to the protection of civil rights, particularly in recent years. I hope that Parliament lives up to this reputation during tomorrow's vote.
Finally, Madam President, I too wish to say a few words about the lobby. I must say that, even though I do not agree with Mr Chichester in substance, I too have been annoyed by the flood of sometimes fairly threatening emails. I think, in fact I am convinced, ...
(The President cut off the speaker)
(FR) Madam President, I would like to congratulate the rapporteurs, the Commission, Mrs Trautmann and Mr Harbour, who have succeeded in reaching a last-minute compromise. After two years of intense work, we have achieved this compromise in an area that will mark the future of a leading industrial sector.
The Commission's proposal on use of the spectrum has been amended in the right direction, with respect shown for the achievements in satellite technology, and the Commission's announcement of a future debate on universal service and the other legal problems that still remain suggests that the work will continue. This is therefore only a first step in anticipation of other regulations.
This project will provide citizens with extraordinary access to information and culture. Many problems remain, however, from the point of view of infrastructure and quality, because access of the same quality is still not guaranteed to everyone, if one considers the many technical problems that still exist in relation to wireless communication.
Issues of freedom of access to the Internet, problems of copyright and confidentiality, combined with the concern to protect against crime, to safeguard ethical rules and to protect young people- is that not a bit too much to manage? As for those who are sceptical about the compromise, will they be able to put forward a ready-made solution that is applicable immediately?
I think that this project represents a considerable advance. Let us therefore give the regulators whom we put in place a chance, and the sceptics will then be able to influence these new institutions, which will have only to prove their effectiveness.
Madam President, two years' work and my congratulations to all of you on this hard work. The telecoms package makes a major contribution to the Lisbon Strategy as the sector represents 4% of GDP and 25% of GDP growth. It is one of the basic sectors for European economic power.
The telecoms package makes a major contribution to a knowledge-based economy, not only through the sector itself, but also by increasing opportunities for users, whether they be companies, especially small and medium-sized enterprises, or individuals. Everyone can benefit from it.
The telecoms package makes a major contribution to the European Economic Recovery Plan through its development of the network. The telecoms package makes a major contribution to strengthening consumer rights and consumer opportunities as more and more consumers can use it. The telecoms package also, however, makes a major contribution to the development of democracy. It provides access to all Europeans and new means to practise our rights and obligations, but is also a balance established by the regulatory body: a balance between giving Europe an instrument to achieve a truly internal market in the telecoms sector, and using the expertise available at national regulatory level.
My congratulations to the rapporteurs and to the Commission. Over the next five years, we shall make the first step, which then has to be followed by others.
(RO) I would like to begin by congratulating our rapporteurs who have been working flat out on this package for more than a year. This is actually an extremely important package for the European Union's citizens.
This package includes numerous documents. I think it is important for me to refer first of all to Mrs Trautmann's report, which sets out the regulatory framework for the electronic communications sector and has covered a number of extremely important aspects, such as functional separation, spectrum policy, as well as the use and promotion of new generation networks. I welcome the fact that functional separation was adopted and accepted as an urgent, special measure.
In addition, I believe that it is vital for us to emphasise here that consumers' rights must be protected. This is why Mr Harbour's report touched on these aspects and our colleague, Reino Paasilinna, successfully supported the European Socialists' point of view, which is that the key element must be the consumer. It is important how the contractual clauses are negotiated so that any consumer can be protected.
On the subject of technological neutrality, it is useful that a wide range of technical options is made available to everyone in this way. But I would like to stress that the Internet offers huge opportunities. It is important for consumers and users to be protected and for there to be no interference with personal data, which must also be protected. Above all, we must protect intellectual property, but not to the detriment of consumers' interests.
(The President cut off the speaker)
(SV) Thank you Commissioner, we need increased harmonisation within electronic communications and clearer and simpler legislation, and this harmonisation must contribute to a well-functioning internal market. The main objective is to increase competition, which will result in greater choice, lower prices and better quality for end customers. In order to succeed, many different interests need to be weighed up and a good balance found. The telecoms package must not, and is not intended to, be used for the purposes of criminal law or penal sanctions or to affect the Member States' procedural law. Improved competition must be central. All citizens must be able to take their case to court - it must not be left to commercial forces. I hope, therefore, that my fellow Members will now support the compromise.
The problem of privacy crops up in commercial legislation, data storage, criminal legislation and transparency legislation. The European Union has not yet found a common approach, with common principles that can be applied to all three areas, and an overall appraisal will be necessary to avoid conflicting legislation in the long term. It is still a challenge for the future to find a balance between the interests of the police, advocates of transparency, those who want to protect data and, of course, IT companies.
The Commission should be able to contribute to this by setting up a common task force to find common principles and a balance between the different interests within this important area.
Finally, I should like to congratulate Commissioner Reding and the rapporteurs on their good work.
(FR) Madam President, I would like first to thank Mrs Reding, our Commissioner, the French Presidency, which in December came to a very intelligent common position, and then the Czech Presidency, which has just achieved its aim. I would also like to thank and congratulate above all our three rapporteurs, Mr Harbour, Mrs Trautmann and Mrs del Castillo Vera, who have done a magnificent job.
The package that we are voting on today includes provisions that go absolutely in the direction one would wish for the development of the telecommunications market, in an orderly fashion and for the benefit of everybody: a European regulation entrusted to a Body of European Regulators for Electronic Communications (BEREC) with mixed financing, without a veto; a balance between competition and the need for new investment - functional separation is limited to exceptional cases; a desire to focus attention on public services in spectrum management; new services; new freedom of access; and, thanks to Mr Harbour in particular, a considerable increase in the rights of consumers. I am just sorry that 'must carry' has been rejected.
For France, this text is perfectly balanced, it is a good compromise, and here I mean that, with regard to those infamous controversial amendments, what has been proposed in the end is intelligent, in my opinion, because it makes it possible to implement intellectual property rights on the Internet without compromising freedom of access to the latter. The Internet must apply the law in this field as in others. The virtual world is not a lawless world and it must not submit only to the power of advertising brought in by operators and Internet access providers. That is why I share Mrs Trautmann's point of view. The compromise puts the rights of employees, of artists and of Internet users on an equal footing, and that is a good thing.
Madam President, I wish to begin by paying tribute to all the hard work put in by the Commission and its officials, and also by all the rapporteurs. I speak as one of the shadow rapporteurs for the Committee on Civil Liberties, Justice and Home Affairs at the time of the e-privacy part of the whole package. I would also like to pay tribute to the work of Alexander Alvaro and the other shadow rapporteurs, including Mr Lambrinidis from the Socialist Group.
We all worked very hard to achieve a balance between data protection, which we all agree is a very important issue, and the right of companies to develop security programmes to ensure that our networks are safe and target those who seek to initiate malware and viruses across networks. This is something that sometimes involves examining data traffic.
What this was not about was going for 'three strikes and you're out'. Very few people here support that, and it is very unfortunate that some people outside this House have sought to portray this as supporting 'three strikes and you're out'.
While we are on the subject of data packets, let me turn to the issue of net neutrality. I think we have to agree that a certain amount of network management is necessary. As companies build broader pipes, other companies are coming up and filling those pipes, and this could lead to problems of congestion. Who could have imagined a few years ago that we would now have services like BBC iPlayer or YouTube? Therefore, it is important that operators are able to manage their networks. This idea of 'first packet in, first packet out' could prove detrimental, particularly when emergency services are being overridden due to traffic congestion.
I would like to thank all the rapporteurs on this subject for trying to achieve the right balance, and would ask the lobbyists outside this House not to portray this as 'three strikes and you're out'; please do not portray it as a fundamental attack on our freedoms. We are just trying to achieve the right balance.
(SV) Thank you very much, Madam President. I am sorry that I am a bit late. I would like to start by saying that I think it is important to point out that the telecoms package, as it stands today prior to the vote, is essentially a good one. It strengthens competition and users' rights, and it is important to emphasise this because I think it is something that often gets forgotten in the debate. We concentrate almost exclusively on the details and then sometimes miss the big picture, and this is after all what the telecoms package is all about - strengthening competition and users' rights.
However, there are currently many threats to our civil freedoms and rights on the Internet and to the Internet's open and free structure. They have never been so clear as in the debate on whether we should exclude users from the Internet without a hearing in court. I am very proud that we here in Parliament have agreed that we do not consider this to be acceptable. People must not be blocked from the Internet without having their case heard by a court. This is important because it is a very serious restriction of civil freedoms and rights. It also turns legal principles upside down in a way that we would never accept in other contexts. We do not prohibit someone who has stolen a bicycle from using the roads. I am therefore pleased that we shall say a clear 'no' to that sort of proposal tomorrow.
At the same time, this does not eliminate all threats to the Internet. There are many other issues that will continue to be discussed, and I look forward to those debates. There are certain areas where I would like us to be able to go a bit further, but overall this constitutes a step in the right direction. I am proud that we shall make it clear tomorrow that citizens' freedoms and rights on the Internet, in particular with regard to the possibility of not being excluded without a hearing in court, are something that the European Parliament will support.
(DE) Madam President, I would like to say that today's debate has been dominated by the following question: how can we strike a balance between freedom on the internet, free access, copyright protection and observance of fundamental rights? This is indeed the magic formula for finding the right balance here.
I would like to stress that this is not about the arbitrary blocking of the Internet. We cannot have YouTube being shut down, as it was in Turkey, because there had apparently been insults to Atatürk. We do not want the sort of situation there is in China. Of course, websites cannot be closed at random for political reasons. However, I would like to say clearly that citizens cannot have an unlimited right to unrestricted illegal downloading! This is not a point that can be negotiated here. However, we must ensure - and this is the balance we are looking for and have yet to find - that producers of creative content, whose works appear on the Internet, can be fairly compensated. We need a new model for this. It is not the French model. We want a judicial reservation, a judicial decision on fundamental rights. However, we have still to find this new social contract in the knowledge society between copyright and the protection of fundamental rights.
Madam President, thank you to all those who have made it possible for this very important package to see the light of day. I am thinking, of course, of the rapporteurs and their colleagues, but I am thinking also of the Czech Presidency, and I would like to say here, officially, that the ambassador, Mrs Reinišová, has been fantastic in the way she has cooperated with Parliament and the Commission to make this project possible.
We now have a balanced text, which allows for markets to be opened up, investment, freedom on the Internet and the right to the Internet. We have a text that has potential for the development of the industry - and therefore for keeping and creating jobs - and for users. This text balances, on the one hand, the Lisbon Strategy for Growth and Jobs, and, on the other hand, many advances concerning the rights of consumers who use the Internet.
Allow me to answer some of the questions which have been raised.
One of the questions concerned investment in next-generation access networks by ensuring that telecom operators receive a fair return on investment, taking due account of the risk involved. It is already possible for several companies to share the investment risk under the current rules. The new rules confirm this and say at the same time that effective competition and non-discrimination rules have to be maintained. This is very important. I want to underline it because I sometimes hear only part of the story, but it is the whole story on investment which has to be applied in practice.
The second question concerns data breaches. Operators must assume the responsibility that comes with processing and storing these huge amounts of information. The new rules therefore introduce mandatory notifications for personal data breaches for the first time in European law. This means that communication providers will be obliged to inform the authorities and their customers about security breaches affecting their personal data. In addition, the rules concerning privacy and data protection are strengthened in such areas as the use of cookies and similar devices. Internet users will be better informed about what happens to their personal data and will find it easier to exercise control over their personal information in practice.
A second element concerns a more open and neutral Internet for consumers. European consumers will have an ever greater choice of competing broadband service providers available to them. Internet service providers have powerful tools at their disposal that allow them to differentiate between the various types of data transmission on the Internet, such as voice or peer-to-peer communication. Even though traffic management can allow premium high-quality services to develop and can help ensure secure communications, the same techniques may also be used to degrade the quality of communications or other services to unacceptably low levels. That is why, under the new EU rules, national telecom authorities will have the power to set a minimum quality level for network transmission services so as to promote net neutrality and net freedoms for European citizens.
In the new text, we have added new transparency requirements which are of the utmost importance.
The fourth element I would like to underline is the recognition of the right to Internet access. The new rules recognise explicitly that Internet access is a fundamental right such as the freedom of expression and the freedom to access information. The rules therefore provide that any measures taken regarding access to, or use of, services and applications must respect the fundamental rights and freedoms of natural persons, including the right to privacy, freedom of expression and access to information and education as well as due process.
(FR) Madam President, I thought it was very important to emphasise these fundamental rights because they form the basis for our European values, European values that are also based on the new telecom rules.
Furthermore, I would like to say something about freedom on the Internet, because many Members have spoken about it. The compromise reached is a victory for the freedom of citizens and of Internet users.
Firstly, this compromise very clearly asserts the freedoms of our citizens as laid down in the Charter of Fundamental Rights, including the right of access to the Internet, which is an integral part of freedom of expression and of information. Secondly, the compromise stipulates that the disproportionate solutions that were proposed to restrict the rights of Internet users are not legal. Thirdly, the compromise confirms that the option must always be provided to refer a case to a judge, an independent and impartial court, whose decision must be respected.
All that is included in the compromise, and I think that, on the basis of this compromise, the work that the Commission and Parliament will be undertaking in the very near future will have a solid foundation that will underline the rights of our citizens and the intrinsic values of our Europe.
Having said this, I would like to ask the Council to act quickly so that the final version of the text, which I hope will be voted for tomorrow, can be made available as soon as possible.
rapporteur. - Madam President, firstly I would like to thank everybody who has participated in this debate. It has been a very constructive debate. I welcome in particular the support Parliament has given me and my colleagues on the Committee on the Internal Market and Consumer Protection for the significant improvements we have made on the users' rights and data privacy elements of the directive.
I was delighted that, during the course of the debate, everybody contributed on those aspects. They are important for every consumer. Coming up to the elections I hope that all of you will talk about the work you have been doing in this House for consumers in the Internet world because it is absolutely crucial.
I think my second and important reflection is that the Internet space itself - electronic communications, the sector itself - is a thriving, evolving and dynamic sector. Our task as regulators is to allow that dynamism, that innovation, to continue. We put in place a framework of regulation to ensure that consumers can engage with that, to give them the right to know about those services, to empower them to take advantage of that - that is crucial. But the Internet is not the thriving place it is - and you have seen how dynamic it is because of the mail you have been getting about this proposal - it is not there because we have been restricting activity on the Internet, it is not there because we have been imposing new business models. We have been shackling the things that people have done. We want new entrants to come in, we want small businesses, we want large businesses, we want investment.
It is that sense of dynamism and urgency that we need to move forward. Mrs Reding is right: we must encourage Member States to get these improvements in place as soon as possible. We want the new BEREC operating; we want the new regulatory body to engage with us in Parliament, to ensure that these things happen as quickly as possible.
Let us move on from here and look towards the future. Thank you, Commissioner, for the key declarations that you made in the areas of data protection and universal service which will enable us to work with you to make progress in these crucial areas.
Madam President, thank you very much, Commissioner, for your statement, which sheds very positive light on the debate that has just taken place, and I thank all those fellow Members who took part.
I would like to say that our Parliament, in voting in favour of this compromise on the telecoms package, will be indicating a clear choice: that of a regulated market, and not of unregulated competition. It is evidence also of a strategy, a useful strategy of development in a context of crisis and which prepares European society for the digital age. This vote will also make it possible to ensure a balance between the rights of States and the competences of the Commission, between the old operators and the new entrants, thanks to the non-discrimination clauses, but it will also signify that progress is being made by the European Parliament itself, in the exercise of its codecision powers, particularly in the matter of spectrum policy allocation, which is considered a public good, and in the support it expresses, once again, for broadcasters and services.
Many fellow Members spoke about the issue of the Internet as a public space which, as such, requires freedom and security, and I agree with them. Consequently a link has been made between Internet accessibility and the fundamental rights of citizens, for the first time in a directive, with the new version of Amendment 46.
Indeed, the expression 'measures taken' acts in a way as a missing link between any measures taken concerning electronic communications networks, whether it be terminating access or filtering, and the fundamental rights of users. With regard to the doubts expressed by my fellow Members about the rapporteur's willingness to defend the right to a court judgment before cutting off access, I must say that the expression 'independent and impartial court' is an expression that guarantees Internet users the right to such a judgment.
Proving that Hadopi would be an independent and impartial court would mean imposing on this high authority all the obligations that a judge has to respect: the right of defence, a trial in which both parties are heard, and publicity. Obviously this would cause a system which relies, as the French law arguably does, on the computerisation and massification of accusations and penalties, to implode. Therefore, I call on the European Commission to take the greatest care when transposing this telecoms package.
When a fundamental principle is enshrined in a Community text that is the subject of a compromise between the Council and the European Parliament as colegislators, it must be transposed properly into national laws.
I would like to conclude, ladies and gentlemen, by saying that I am delighted by the prospect of a wide, multi-partnership-style public consultation, which will allow us to follow up on our hard work, in the framework of a compromise that respects the law set out in Amendment 46 and makes it applicable.
rapporteur. - (ES) Madam President, briefly I would like to reiterate my thanks to all those who have played a part in this already lengthy debate process on the telecommunications package: the Commissioner, the other rapporteurs; in short, all those who have been involved besides the Presidency-in-Office of the Council.
I am going to outline three main points, those I consider to be crucial in order to summarise the benefits of this decision which, I believe, is going to be adopted by a great majority tomorrow in this House. This revision of the telecommunications legislative framework has three immediate implications.
The first is that it facilitates the development of next-generation networks and, therefore, will benefit consumers as they will have the chance to access, navigate and perform transactions on a faster, safer Internet that is more beneficial in every way, not only for individual consumers but also for small and medium enterprises, for whom the Internet is essential.
Secondly, there will be more competition in the internal market, which will also benefit consumers, be they individuals or companies. The benefits will come from better prices, better products, and greater innovation as a result of that competition being wider, greater and more real.
Finally, this will all be done - and let nobody outside this Parliament and across Europe be in any doubt - with respect for fundamental rights; there can be no national law that does not respect those rights because Europe has decided that the principle on which this reform is based guarantees the fundamental right of access to the Internet.
Madam President, I wish to reiterate my thanks to all my fellow Members for their speeches and for this debate which has been a very positive one indeed.
I do not think there can be any doubt that this reform has made a great contribution to our innovative 21st-century society. We have paved the way so that we can continue bringing new opportunities to the telecommunications industry, a sector that is tremendously dynamic for the economic and social development of the European Union and, above all, for consumer protection.
I feel sure, and I believe the debate has shown, that there is mostly light, although some shadow here too, such as the inclusion of the debate on content in this package, as the Commissioner herself and a number of other Members have commented.
Yet I feel that the compromise has also resolved that aspect well because, as has been said, for the first time the scope of the two directives, in Article 1, includes the recognition of fundamental rights and freedoms as well as Internet access.
Let there be no doubt that I wish to support Mrs Trautmann in her request that when Member States are responsible for guaranteeing privacy, freedom of expression, freedom of information and, in general, all those rights contained in the European Convention for the Protection of Human Rights and Fundamental Freedoms, they do so under the strict, rigorous supervision of the European Commission which, I believe, is the best safeguard at this time, along with Parliament, so that freedom on the Internet is a principle balanced with all other rights.
That is all. Thank you very much, ladies and gentlemen. I think we have done a good job and should congratulate ourselves; I therefore ask that you vote in favour.
Thank you very much, the joint debate is now closed.
The vote will take place tomorrow, Wednesday.
°°°
(SV) I note that the Council is not here to comment on this agreement. I would like you to demand that they be here before the vote tomorrow. I believe that many European citizens would like an answer from the Council as to why they are opposed to a text which expressly states that no one should be excluded from the Internet without a prior ruling by a court. I would like the Council to stand up and explain its opposition. I believe that thousands of Europeans want to know why.
We will forward the request.
Written statements (Rule 142)
The European Union telecoms legislative framework arose in the 1990s, and was intended to liberalise domestic markets dominated by state monopolies. In the meantime we have witnessed revolutionary technological changes in the development of mobile telephony and the Internet. The draft reforms to legislation regulating the telecommunications market in the EU, which Parliament will be voting on tomorrow, are intended to adapt EU law to these changes, for example by improving the position of users in the market for electronic services.
My personal view is that Internet access is a significant factor which supports the education process, and it shows that people are able to use their freedom of speech and have access to information and the job market. Internet users must not be denied access to the Internet or have their access restricted without the prior ruling of a competent judiciary body. This is why I feel very strongly that we should restore the two most important amendments, numbers 138 and 166, which were adopted by Parliament at first reading in September 2008. These amendments would restore the guarantee of users' rights, place the obligation of monitoring on domestic regulators and make illegal the arbitrary blocking and discretionary restriction of citizens' access to applications, services and content published on the Internet.
In the form in which they have been submitted for second reading on 6 May, both amendments, which have apparently only been modified but in fact have been significantly changed, are a serious threat to freedom of expression, freedom of access to the Internet and the right to information - pillars of modern, democratic, civic societies.
in writing. - (ET) The new rules presented in the new telecommunications package will help regulate the telecommunications market and promote consumer protection. It will be significantly easier for consumers to obtain information from their service provider and change service providers. Precontract information must indicate whether a consumer is tied to a contract for a specific period of time. In addition, service providers cannot hold on to customers for longer than 24 months. The moving of a telephone number from one service provider to another must be done within one working day. The transparency of the provision of services has improved, and consumers are able to compare prices on web pages, and local operators can be obligated to provide services to handicapped people. Consumers can ask for a maximum price level to be set, once their monthly consumption reaches a certain level. If a service provider inadvertently divulges an individual's personal information on the Internet, they must properly notify the person of that fact.
The new rules will also help regulate the telecommunications market and ease the arrival of new services onto the market. The coordination of the radio spectrum in the EU creates an opportunity for the provision of completely new services, and removes the obstructions that have existed until now, for instance on the viewing of television programmes on mobile phones. The rights of state regulators have been increased, and a new EU regulator has been created, with the objective of strengthening independent market supervision, which will definitely benefit consumers. Thank you.